Citation Nr: 9931371	
Decision Date: 11/04/99    Archive Date: 11/17/99

DOCKET NO.  97-31 971A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to compensation under the provisions of 
38 U.S.C.A. 1151 for additional disability of the 
gastrointestinal (GI) tract as a result of medical treatment 
by the Department of Veterans Affairs in 1994.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

James A. Frost, Counsel

INTRODUCTION

The veteran served on active duty from June 1944 to June 
1945.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in March 1997 by the Lincoln, 
Nebraska, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  A notice of disagreement was received in July 
1997, a statement of the case was issued in September 1997, 
and a substantive appeal was received in November 1997.  The 
veteran testified at a personal hearing at the RO in February 
1998.

The Board notes that the RO certified the issue on appeal as 
whether new and material evidence has been submitted to 
reopen a claim of entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 for a gastric disability.  A 
rating decision in November 1995 denied entitlement to 
compensation under 38 U.S.C.A. § 1151 for GI bleeding with 
gastric ulcers and, also, denied entitlement to compensation 
under 38 U.S.C.A. § 1151 for tertiary esophageal contraction 
and a small sliding hiatal hernia.  In a letter of November 
1995 to the veteran, the RO gave him notice of the denial of 
compensation for tertiary esophageal contraction and a small 
sliding hiatal hernia, but the letter did not notify the 
veteran of the denial of compensation for GI bleeding with 
gastric ulcers and, therefore, the Board finds that finality 
did not attach to that part of the November 1995 rating 
decision which denied entitlement to compensation under 
38 U.S.C.A. § 1151 for GI bleeding with gastric ulcers.  See 
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 3.103(b) (1999).  
The Board will therefore consider the issue on appeal on a de 
novo basis and not as an issue which has been the subject of 
a prior final disallowance.  In view of the Board's ultimate 
determination, there is no prejudice to the veteran.



FINDING OF FACT

The veteran's gastric ulcer is related to medication 
prescribed in 1994 at a VA facility as treatment for 
arthritis.  


CONCLUSION OF LAW

The criteria for entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 for a gastric ulcer as a 
result of VA medical treatment in 1994 have been met.  
38 U.S.C.A. §§ 1151, 5107 (West 1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Title 38, United States Code, § 1151 provides, where a 
veteran suffers an injury or an aggravation of an injury 
resulting in additional disability by reason of VA 
hospitalization, or medical or surgical treatment, 
compensation shall be awarded in the same manner as if such 
disability were service connected.  

Amendments to 38 U.S.C.A. § 1151 made by Public Law 104-204 
require a showing not only that the VA treatment in question 
resulted in additional disability but also that the proximate 
cause of the additional disability was carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing the 
medical or surgical treatment, or that the proximate cause of 
additional disability was an event which was not reasonably 
foreseeable.  However, those amendments apply only to claims 
for compensation under 38 U.S.C.A. § 1151 which were filed on 
or after October 1, 1997.  VAOPGCPREC 40-97, 63 Fed. Reg. 
31263 (1998).  Therefore, as the veteran filed his claim 
prior to October 1, 1997, the only issue before the Board is 
whether he has additional disability as a result of VA 
medical treatment in 1994.

The United States Court of Appeals for Veterans Claims 
(Court) has held that there are three requirements to 
establish a well-grounded claim under the provisions of 
38 U.S.C.A. § 1151.  First, there must be medical evidence of 
a current disability.  Second, there must be medical 
evidence, or, in certain circumstances, lay evidence, of 
incurrence of an injury or aggravation of an injury as the 
result of VA hospitalization or medical or surgical 
treatment.  Third, there must be medical evidence of a nexus 
between that asserted injury or disease and the current 
disability.  Jones v. West, 12 Vet. App. 460, 464 (1999).  

In the veteran's case, office records of Dana S. Farris, 
M.D., a private physician, disclose that, in May 1994, the 
veteran complained of epigastric pain and dark black stools 
after taking a nonsteroidal anti-inflammatory drug (NSAID) 
prescribed at a VA medical facility.  A Hemoccult test was 
positive.  The assessments included melena/GI bleed.  Gastric 
mucosal biopsies in May 1994 yielded a pathological diagnosis 
of acute and chronic inflammation.  A VA medical certificate 
in May 1994 noted that the bleeding had stopped.  

In June 1995, Dr. Dana S. Farris reported that:  He was the 
veteran's primary care physician; in May 1994, the veteran 
was taking Ansaid, a NSAID, for shoulder and knee pain; at 
that time, he had complications of upper GI bleeding and 
gastric ulcers secondary to the medication.

In July 1995, a VA upper GI series of X-rays was negative for 
ulcers or gastric lesions.  At a VA stomach examination in 
August 1995, the diagnosis was history of recent gastric 
ulcer, probably secondary to nonsteroidal anti-inflammatory 
medication used for arthritis of the shoulders and knees, 
treated at a VA medical center.  

At a VA stomach examination in February 1997, a history of a 
bleeding peptic ulcer in 1994 was noted.

At a personal hearing in February 1998, the veteran 
testified, "I know I don't have a bleeding ulcer now, but I'm 
afraid, if I don't keep taking it [medication], I will get 
one."  

The Board finds that VA-prescribed medication for arthritis 
did cause GI bleeding with a gastric ulcer in 1994.  It 
appears that the determinative question to be answered (not 
only to well-ground the claim, but also to determine the 
merits of the claim as well) is whether there is current 
chronic disability.  Some of the medical records suggest that 
the ulcer was acute and transitory in nature.  That is, such 
evidence shows that the ulcer in 1994 resolved without 
producing chronic disability.  However, the Board's review of 
VA medical records in 1997 document continuing occasional 
complaints, and it appears from the veteran's testimony that 
he still suffers some pains and that he takes medication.  
Unfortunately, the VA examiner who conducted the February 
1997 stomach examination did not expressly state whether or 
not there is current chronic disability.  Instead, the 
examiner merely listed a history of peptic ulcer disease as 
one of the examination diagnoses.  However, this same 
examiner did note that the veteran continued to suffer from 
occasional indigestion and that he was taking Pepcid for his 
symptoms.  

While the Board acknowledges that matters of medical 
diagnosis must be made by trained medical personnel and that 
the Board may not advance its own opinions as to medical 
matters, the medical record as it now stands does include 
medical findings which raise a reasonable doubt on the 
question of whether or not the veteran suffers from current 
chronic ulcer disability.  All such doubt must be resolved in 
the veteran's favor.  38 U.S.C.A. § 5107(b).  



ORDER

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for a gastric ulcer as a result of medical 
treatment by the Department of Veterans Affairs in 1994 is 
warranted.  To this extent, the appeal is granted.  



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals


 

